January 28, 1977


, 77-3     MEMORANDUM OPINION FOR ASSISTANT
           ATTORNEY GENERAL, LAND AND
           NATURAL RESOURCES DIVISION
           Conflict of Interest—Litigation Involving a
           Corporation Owned by Government Attorney


     This is in response to a request for our opinion as to whether there is
  any potential conflict of interest in a situtation involving Mr. A, an
  attorney in your Division.
     It appears that Mr. A is the sole stockholder of a corporation that
  leases boatyard premises from the Department of the Interior. You state
  that the leased property in question is now the subject of an action to
  quiet title instituted by the Department of Justice at the request o f the
  Department of the Interior. You further state that the quiet title litiga­
  tion is being handled by the General Litigation Section of your D ivi­
  sion and that it is not within Mr. A’s area of responsibility.
     Mr. A presumably has a financial interest in the outcome of the quiet
  title action; but since he does not intend to participate in the litigation
  on behalf o f the United States, there is no problem raised under 18
  U.S.C. § 208 or 28 CFR 45.735-5(a). Similarly, we assume that Mr. A
  does not intend to act as agent or attorney on behalf of the corporation
  in the litigation, action that would be prohibited by 18 U.S.C. §205(2)
  and 28 C F R 45.735-6(a)(2). And finally, since the quiet title action is
  not even being handled by Mr. A ’s section, we see no reason why his
  ownership o f stock in a corporation that could be affected by its
  outcome creates any real or apparent conflict of interest with his duties
  and responsibilities. See 28 CFR 45.735-4(c).
                                                  L eon U lm an
                                    Acting Assistant Attorney General
                                                   Office o f Legal Counsel




                                      1